


110 HR 2582 IH: Qualified Long-term Care Fairness Act

U.S. House of Representatives
2007-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2582
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2007
			Ms. Ginny Brown-Waite of
			 Florida introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  deduction for qualified long-term care services in computing adjusted gross
		  income.
	
	
		1.Short titleThis Act may be cited as the
			 Qualified Long-term Care Fairness Act
			 of 2007.
		2.Deduction for
			 qualified long-term care services allowed in computing adjusted gross
			 income
			(a)In
			 generalSubsection (a) of
			 section 62 of the Internal Revenue Code of 1986 (defining adjusted gross
			 income) is amended by inserting after paragraph (21) the following new
			 paragraph:
				
					(22)Qualified
				long-term care servicesThe
				deductions that would be allowed by section 213, notwithstanding the
				requirement in subsection (a) of such section that a deduction only be allowed
				to the extent that expenses paid for medical care exceed 7.5 percent of
				adjusted gross income, which consist of amounts paid for qualified long-term
				care services and qualified long-term care insurance
				contracts.
					.
			(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
			
